DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-28, 30-33 and 36-40 are pending in this application, Claims 23, 25 and 26 are acknowledged as withdrawn, Claims 21, 22, 24, 27, 28, 30-33 and 36-40 were examined on their merits insofar as they read on the elected species of Multiple Myeloma (MM) and Acute Myeloid Leukemia (AML).

The objection to Claims 23, 25 and 26 because of minor informalities has been withdrawn due to the Applicant’s designation of the claims as “withdrawn” in the amendments filed 09/19/2022.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 27, 28, 30-33, 36, 37, 39 and 40 are rejected under 35 U.S.C. §
103 as being unpatentable over Markovina et al. (2008), cited in the parent IDS, in view
of Young et al. (2012), cited in the parent IDS, and Xu et al. (2013).

Markovina et al. teaches a method comprising:
collecting cancer (primary hematological cancer/multiple myeloma cells from different (interpatient) patients diagnosed with active myeloma) and non-cancer cells
(macrophage cells and/or mononuclear mesenchymal stromal cells) from the same
bone marrow aspirates (thereby obtained at the same time) and placing the cancer cells
on a region of a solid support, without cryopreservation following isolation (Pg. 1362,
Column 2, Lines 45-52);
placing the non-cancer cells in the same region of the solid support/multi-well
dish (Pg. 1862, Column 2, Lines 20-43);
co-culturing the cancer and non-cancer cells in contact (plated together) on the
solid support/multi-well dish (Pg. 1362, Column 2, Lines 54-55 and 1363, Column 1, Lines 1-2);
contacting the cultured cancer and non-cancer cells with an agent (the small molecule, chemotherapeutic bortezomib) and measuring the effect of the agent (sensitivity and/or resistance) to bortezomib induced apoptosis (Pg. 1356, Abstract) on the cancer and non-cancer cells (Pg. 1363, Column 1, Lines 3-4 and Pg. 1359, Column 1, Lines 1-12 and Fig. 3A).

With regard to Claims 22, Markovina et al. teaches the cancer cells are from patients diagnosed with primary hematological cancer/multiple myeloma cells from patients diagnosed with active myeloma (Pg. 1362, Column 2, Lines 45-52).

With regard to Claims 27 and 28, Markovina et al. teaches collecting cancer (primary hematological cancer/multiple myeloma cells from patients diagnosed with active myeloma) and non-cancer cells (macrophage cells and/or mononuclear mesenchymal stromal cells) from the same bone marrow aspirates (thereby obtained at the same time) (Pg. 1362, Column 2, Lines 45-52).

With regard to Claims 30-33, 39 and 40, Markovina et al. teaches contacting the cultured cancer and non-cancer cells with an agent (the small molecule, chemotherapeutic bortezomib) and measuring the effect of the agent (sensitivity and/or resistance) to bortezomib induced apoptosis (Pg. 1356, Abstract) on the cancer and non-cancer cells (Pg. 1363, Column 1, Lines 3-4 and Pg. 1359, Column 1, Lines 1-12 and Fig. 3A).

With regard to Claim 36, Markovina et al. teaches a solid support/multi-well dish (Pg. 1862, Column 2, Lines 20-43).

The teachings of Markovina et al. were discussed above.

Markovina et al. did not teach a method wherein the cancer cells and non-cancer cells were isolated from the same patient (intra-patient),
wherein the non-cancer cells are placed on the solid support without expansion following isolation,
wherein the cancer and non-cancer cells are cultured in a volume of less than 1 mL, as required by Claim 21;
or wherein the measuring comprises a single-cell analysis, as required by Claim 37.

Young et al. teaches a microfluidic/microscale (thus arranged to deliver small amounts of fluid, such as less than 1 mL, see Specification, Pg. 4, Paragraph [0034]) system for co-culturing cancer (multiple myeloma) cells and non-cancer (bone marrow stromal) cells (Pg. e77, Column 2, Lines 1-19 and Fig. 1A and Pg. e83, Fig. 6A) and that their system offers the possibility of analyzing all combinations of cell-cell interaction studies using cells derived from individual patient samples.  


Such “intrapatient” cell signaling studies using MM patient samples have not been described in the literature and have the potential to significantly advance our understanding of patient-to-patient heterogeneity within a cancer type and provide information of individualized therapy (Pg. e82, Column 1, Lines 6-13) and that “Based on its robustness of handling various cell types, culture arrangements, treatment conditions, and offering different assays (Fig. 6C), we envision the platform being used in various ways.  First, the platform will be useful in basic research as a flexible platform for elucidating complex cell signaling mechanisms between all the different cell types in the microenvironment, thereby enabling a deeper understanding of how complex cell-cell Interactions affect disease etiology, development, and treatment.  Second, it has potential to find application in translational research as a functional microculture array screening tool in personalized therapy where different cell types isolated from individual patient-derived bone marrow (Bone Marrow Stromal Cells/BMSC, Multiple Myeloma/MM cells endothelial cells and osteoblasts) are cultured in appropriate spatial arrangements in the platform, and drug panels are tested on the cells to determine the appropriate drug cocktail or regimen for the individual” (Pg. e84, Column 1, Lines 1-16).

Young et al. further suggests that the microscale cell culture platform overcomes limitations associated with conventional analysis of primary patient cancer cell samples, especially for hematologic cancers and wherein the device can be used to measure cell viability and protein subcellular localizations in single cells (Pg. e76, Abstract)

Young et al. further teaches functional analyses, assessing biological responses to various experimental conditions, and primary patient samples are challenging because current laboratory techniques often require more biological starting material than can be adequately obtained from patients.  For example, electrophoretic mobility shift assays (EMSAs) to detect transcription factor-DNA interactions typically require a minimum of 105 to 106 cultured cells per condition (i.e., per lane).  This quantity, in some cases, may not be obtainable from patient samples with particularly low cell counts.  EMSAs also belong to a broad class of population-average cellular assays that provide only a single readout far the entire cultured cell population.  Such population-average approaches not only restrict experimentation to samples with abundant populations and limit the number of replicates and experiments that can be performed, but more importantly, mask potentially valuable single-cell data that could be crucial to understanding cell-cell heterogeneity (Pg. e76, Column 1, Lines 9-27).  To overcome these challenges, we pursued an interdisciplinary approach to develop, test, and apply a microscale cell culture and analysis platform capable of handling low sample volume, examining multiple cell types (both adherent and suspension cells) in complex microenvironments, and providing readouts at single-cell resolution, all while using only a micropipette and an epifluorescence microscope for operation (Pg. e76, Column 2, Lines 23-26 and Pg. e77, Column 1, Lines 1-3).



Xu et al. teaches a microfluidic device and method wherein primary lung cancer cells are isolated from different (interpatient) patients without cryopreservation and co- cultured with non-cancer (stroma) cells without expansion following isolation (Pg. 4111, Column 2, Lines 12-39 and Pg. 4110, Fig. 1);
and contacting both cancer and non-cancer cells with the chemotherapeutic agents gefitinib and DPP (cisplatin) and measuring the effect thereof on the cancer cells (Pg. 4111, Column 2, Lines 40-43 and Pg. 4114, Column 1, Lines 31-36 and Column 2, Lines 26 and Pg. 4115, Fig. 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Markovina et al. of co- culturing interpatient cancer (multiple myeloma) and non-cancer cells (bone marrow mononuclear stromal cells) to use MM and BMSC cells or single cells from the same patient (intra-patient) as suggested by Young et al. because this would allow the possibility of analyzing all combinations of cell-cell interaction studies using cells derived from individual patient samples to determine the appropriate drug cocktail or regimen most effective for the individual.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to model the patient’s disease in vitro as close as possible to in vivo in order to identify a potentially effective agent and then administering that identified agent to the patient in vivo.  Those of ordinary skill in the art would have further recognized that Young et al. teaches the use of microscale cull-culture and testing techniques which eliminate the need for large sample volumes.
It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined method of
Markovina et al. and Young et al. of co-culturing cancer (MM) and non-cancer (BMSC)
from the same patient and screening for the effects of chemotherapeutic agents on
those cells, with the use of non-expanded stromal cells in a microscale culture/testing
device as taught by Xu et al. above because the reference does not require any
expansion of cells based on its small (microscale) size.  Those of ordinary skill in the art
before the effective filing date of the claimed invention would have been motivated to
make this combination because it would eliminate the step of culturing/expanding the
non-cancer cells before co-culturing with cancer cells, resulting in a time savings.  There
would have been a reasonable expectation of success in making these modifications
because the Markovina et al. and Young et al. references teach a co-culture and drug
screening of cancer/MM cells and non-cancer/BMSC cells in an in vitro assay and
explicitly suggests the use of intra-patient cells and microscale devices which do not
require large samples, while the Xu et al. reference teaches co-culturing of non-
expanded cancer and non-cancer stroma cells in a microscale device and drug
screening thereof.

Claim 24 is rejected under 35 LS.G. $ 103 as being unpatentable over Markovina
et al. (2005), cited in the parent IDS, in view of Young et al. (2012), cited in the parent
IDS, and Xu et al. (2013), and further in view of Garrido et al. (2001), of record.


The teachings of Markovina et al., Young et al. and Xu et al. were discussed
above.

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Markovina et al. (2005), cited in the parent IDS, in view of Young et al. (2012), cited in the parent IDS, and Xu et al. (2013), and further in view of Garrido et al. (2001), of record.

The teachings of Markovina et al., Young et al. and Xu et al. were discussed
above.

None of the above references taught a method wherein the patient has been diagnosed with adult acute myeloid leukemia (AML) or childhood AML, as required by Claim 24.

Garrido et al. teaches a method wherein cryopreserved primary cancer cells from patients diagnosed with AML are co-cultured in direct contact on a solid support dish/plate) with expanded human bone marrow stromal cell line G4S-5 cells, contacting the co-culture with a known chemotherapeutic agent (Ara-C/cytarabine or DNA/daunorubicin) and measuring the effect of the agent on the cancer cells (Pg. 449, Column 2, Lines 32-85 and Pg. 453, Table 2 and Fig. 3).

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Markovina et al., Young et al. and Xu et al. of co-culturing non-cryopreserved cancer (multiple myeloma/MM) and non-expanded, non-cancer (bone marrow stromal cells from the same patient and testing the effect of a chemotherapeutic agent thereon to substitute the use of cancer and non-cancer cells from a subject diagnosed with AML, as taught by Garrido et al., because Young et al. teaches that the intra-patient co-culture process is not limited to any particular hematologic cancer, and overcomes limitations associated with conventional analysis of primary, interpatient cancer cell samples, especially for hematological cancers.  This is no more than the application of a known technique (co-culture of primary, intrapatient hematologic cancer [MM] cells and primary non-cancer cells and testing a chemotherapeutic agent thereon) to a known method (co-culture of interpatient primary hematologic cancer [AML] cells and non-cancer cells) ready for improvement to yield predictable results.  Those of ordinary skill in the art before the effective fling date of the claimed invention would have been motivated to make this modification in order to test for and determine a personalized drug regime for a subject diagnosed with AML.  There would have been a reasonable expectation of success in making these modifications because the Markovina et al. and Young et al. references leach a co-culture of hematologic cancer (MM cells and non-cancer (BMSC) cells in an in vitro drug assay as well as an applicability to other hematological cancers and explicitly suggests the use of intra-patient cells, and Garrido et al. teaches another co-culture of a different hematologic cancer (AML) and non-cancer cells (stromal cells} for the purpose of drug testing.
Claim 38 is rejected under 35 U.5.C. § 103 as being unpatentable over Markovina et al. (2008), cited In the parent IDS, in view of Young et al. (2012), cited in the parent IDS, and Xu et al. (2013), and further in view of Petricoin et al. (2002), cited in the parent IDS.

The teachings of Markovina et al., Young et al. and Xu et al. were discussed above.

None of the above references taught a method wherein the measuring comprises a proteomic analysis, as required by Claim 38.

Petricoin et al. teaches that proteomic analysis of cancer can be used to detect cancer early, discover the next generation of targets and imaging biomarkers and tailor therapy to the patient (Pg. 683, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscale method for intrapatient cellular analysis of cancer and non-cancer cells of the combined teachings of Markovina et al., Young et al. and Pan et al., which is suggested as a screening tool in personalized therapy wherein drug panels are tested on the cells to determine the appropriate drug cocktail or regimen for the individual with the use of proteomic analysis of the cancer cells as taught by Petricoin et al. because Petricoin et al. also teaches that proteomic analysis can be used in developing a personalized therapy.
Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification because this would
allow the practitioner to have to different ways of determining a personalized therapy for
a subject with cancer.  There would have been a reasonable expectation of success in
making this modification because at least Markovina et al., Young et al. and Petricoin et
al. are drawn to the same field of endeavor, that is, are directed to the determination of
therapeutic treatments for cancer.

Response to Arguments

Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Xu is simply a lung biopsy sample which is cleaned and digested creating an undifferentiated cell mixture and notes there was no knowledge of the cancer or non-cancer status of the constituent cells at the time of culturing as the reference confirms cancer status after culturing.  Applicant concludes that Xu cannot be interpreted as teaching or suggesting the non-expansion limitation with respect to non-cancer cells during the co-culture preparation (Remarks, Pg. 7, Lines 20-29).



This is not found to be persuasive for the following reasons, clearly Xu teaches obtaining a mixture of primary cancer cells and non-cancer stromal cells which are plated together in co-culture without expansion.  While the reference may wait 24 hours to confirm that attached cells are actually cancer cells, this step does not negate the fact that the cancer cells are in fact cancerous whether ascertained initially or not.  Further, nowhere in the reference is it indicated that any expansion/passaging takes place during the culturing process.  Thus, Xu meets the claimed limitation of non-expansion with respect to non-cancer cells during the co-culture preparation.

Applicant argues that solid tissues, such as the solid tumors of Xu, contain abundant stromal cells while hematological tissues such as blood and bone marrow lack stromal cells, citing He and Zacharaki included in the IDS filed 09/19/2022.  Applicant concludes that the scarcity of stromal cells in hematological tissue as compared to solid tissue would allegedly have deterred the ordinary artisan from combining Xu with Markovina and Young to arrive at the claimed invention (Remarks, Pg. 8, Lines 3-25).

This is not found to be persuasive for the following reasons, He merely indicates that a particular stem cells (peripheral blood-derived multipotent mesenchymal stem cells) circulate in low number.  Similarly, Zacharaki’s reference to mesenchymal stromal cells as a rare population of nonhematopoietic cells in the bone marrow, is a reference to multipotent mesenchymal stem cells.  The references say nothing about the presence or number of non-stem cells stromal cells in blood or hematological tissue.  
Further, the claims do not require any particular amount of non-cancer cell only that such be obtained from a patient and co-cultured with cancer cells.  Therefore, the ordinary artisan in possession of the teachings of Markovina and Young would readily look to the disclosure of Xu for a teaching that primary cancer and non-cancer cells could be isolated and co-cultured without expansion. 

The Applicant asserts that the alleged deterrence in combining Xu with Markovina and Young is reflected in in prior IDS provided publications which when co-culturing hematological cancer and non-cancer cells have resorted to expansion of non-cancer cells prior to co-culture, even after the publication of Xu and the present invention.  Applicant concludes that in light of the alleged well-known scarcity of stromal cells in hematological cancers as compared to solid tumors and 2) the state of the art the ordinary artisan would not have been motivated to combine the cited references (Remarks, Pg. 8, Lines 26-28 and Pgs. 9-10 and Pg. 11, Lines 1-12).

This is not found to be persuasive for the following reasons, as discussed above, the Applicant provided references say nothing about the presence or number of non-stem cells stromal cells in blood or hematological tissue.  Further, the claims do not require any particular amount of non-cancer cell only that such be obtained from a patient and co-cultured with cancer cells.  Therefore, the ordinary artisan in possession of the teachings of Markovina and Young would readily look to the disclosure of Xu for a teaching that primary cancer and non-cancer cells could be isolated and co-cultured without expansion. 
While the state of the prior art with regard to the co-culture of primary cancer and non-cancer cells in non-microscale cultures may require the expansion of the non-cancer cells prior to co-culture, the Xu et al. reference clearly does not do so in its microscale co-culture method and furthermore, when combined with Young et al. indicates to the ordinary artisan that the co-culture of primary cancer and non-cancer cells in microscale devices would eliminate the need for large cell samples (obtained by expansion) because their small size no longer requires a large sample.

The Examiner notes that the Response filed 09/19/2022 did not specifically address the rejection of Claim 24 under 35 U.S.C. § 103 as being unpatentable over Markovina et al. (2005), cited in the parent IDS, in view of Young et al. (2012), cited in the parent IDS, and Xu et al. (2013), and further in view of Garrido et al. (2001), of record.  Therefore the rejection is maintained for reasons of record set forth in the prior action and above.

The Applicant argues that Claim 38 is free of the art as Petricoin does not remedy the alleged deficiencies of Markovina, Young and Xu (Remarks, Pg. 11, Lines 20-23).

This is not found to be persuasive for the reasoning provided in the above rejections and in the Response to Arguments herein.  

The Examiner notes that Petricoin was cited only for its teaching that proteomic analysis of cancer can be used to detect cancer early, discover the next generation of targets and imaging biomarkers and tailor therapy to the patient.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        09/19/2022
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653